In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 12‐3611 
VLADISLAV MARGULIS, 
                                                             Petitioner, 

                                   v. 

ERIC H. HOLDER, JR., Attorney General of the United States, 
                                                  Respondent. 
                       ____________________ 

                        Petition to Review Order 
                 of the Board of Immigration Appeals.  
                           No. A070‐233‐197. 
                       ____________________ 

       ARGUED MAY 21, 2013—DECIDED AUGUST 5, 2013 
                ____________________ 

    Before POSNER, MANION, and ROVNER, Circuit Judges. 
    POSNER, Circuit Judge. A lawful permanent resident of the 
United  States  who  is  not  a  citizen  is  deportable  (“remova‐
ble,”  in  the  current  terminology)  if  he  commits  nontrivial 
crimes  in  the  United  States.  8  U.S.C.  §  1227(a)(2).  If  he  then 
leaves the United States he cannot be readmitted for at least 
five years (the length depends on various factors, including 
the ground or grounds of deportability and whether he had 
been ordered deported or had self‐deported, a term we take 
2                                                        No. 12‐3611 


up  later).  See  8  U.S.C.  §§ 1182(a)(9),  (a)(9)(B).  But  the  immi‐
gration  authorities  can  waive  inadmissibility  if  the  crimes 
that make the alien deportable are minor. 8 U.S.C. § 1182(h) 
(section 212(h) of the Immigration and Nationality Act). The 
effect of admission is presumably to wipe the slate clean—to 
make  him  no  longer  deportable  on  the  basis  of  the  crimes 
he’d  committed.  Otherwise  what  would  be  the  point  of  the 
waiver? 
     The alien in this case, Margulis, embarked on a business 
trip  to  Canada  but  was  stopped  by  Canadian  immigration 
officers just inside Canadian territory. They refused to allow 
him  to  “enter”  Canada  (of  course  he  was  in  Canada  when 
they  told  him  this).  So  he  turned  his  car  around  and  drove 
back  across  the  border.  He  had  to  clear  U.S.  customs.  The 
immigration  officers at the  customs station  conducted data‐
base  inquiries  and  discovered  that  Margulis  had  a  criminal 
record  in  the  United  States.  They  allowed  him  to  return  to 
his  home  in  Illinois—but  also  placed  him  in  removal  pro‐
ceedings under section 1227(a)(2) on the basis of his criminal 
record, which made him removable even though his crimes 
had not been so serious (they had resulted in only 30 days of 
jail time for him) as to make him ineligible for the waiver we 
mentioned, were he deemed readmitted to the United States. 
   Arguing that as an arriving alien he should be eligible for 
the waiver, Margulis asked that the removal proceedings be 
terminated  and  that  he  be  placed  in  admissibility  proceed‐
ings  instead.  The  Board  of  Immigration  Appeals  refused, 
precipitating  this  petition  for  review.  The  Board  ruled  that 
Margulis had never “entered” Canada and so could not have 
returned to the United States. 
No. 12‐3611                                                         3 


   Yet  Margulis  had  entered  Canada  when  he  crossed  the 
border  and  had  returned  to  the  United  States  when  he  re‐
crossed  the  border  in  the  other  direction.  Canada  may  if  it 
wants call his entry into that country something else (just as 
Russia deems its international airport transit zones not to be 
Russian territory), but why should such Aesopian nomencla‐
ture bind, or for that matter influence, the U.S. immigration 
authorities? 
     One  possible  answer,  though  not  mentioned  by  the 
Board and therefore unavailable to support its ruling, is that 
the purpose of making a criminal record that is grounds for 
removal  forgivable  in  the  case  of  a  deportable  alien  return‐
ing to the United States is to encourage self‐deportation (that 
is,  voluntary  deportation).  Klementanovsky  v.  Gonzales,  501 
F.3d 788, 792–93 (7th Cir. 2007); Poveda v. U.S. Attorney Gen‐
eral, 692 F.3d 1168, 1177–78 (11th Cir. 2012); Cabral v. Holder, 
632 F.3d 886, 893 (5th Cir. 2011). Self‐deportation reduces the 
burden on the immigration authorities of dealing with illegal 
aliens, because it is easier for the immigration authorities to 
block an alien at the border from returning than it is to find 
and deport him once he’s back inside. The waiver is a bonus 
for and thus inducement to self‐deportation because it gives 
the self‐deporting alien  a shot at becoming a  lawful perma‐
nent resident of the United States. 
    The Board ruled that Margulis “was not an arriving alien 
because he was never lawfully admitted to another country, 
and  therefore  never  effected  a  departure  from  the  United 
States.” The “therefore” is hard to fathom. Suppose Margulis 
had  made  a  secret  trip  to  another  country  to  visit  a  dying 
relative, and he had made the trip in secret because he was 
persona non grata in that country. Suppose he remained there 
4                                                       No. 12‐3611 


for six months, until the relative died, and  then returned to 
the  United  States.  The  Board  apparently  would  say  that  he 
had  “never  effected  a  departure  from  the  United  States.” 
That sounds absurd. And the “therefore” contradicts a regu‐
lation  of  the  Department  of  Homeland  Security  that  states 
that  “the  term  depart  from  the  United  States  means  depart 
by land, water, or air: (1) From the United States for any for‐
eign place.” 8 C.F.R. § 215.1(h). That’s an exact description of 
what  Margulis  did.  Even  if  he  didn’t  enter  Canada,  he  de‐
parted “from the United States for … [a] foreign place,” just 
as  a  person  who  boards  a  plane  in  Chicago  for  a  flight  to 
Ulan Bator would say that he was departing from the United 
States for Ulan Bator.  
    For authority the Board cited, though did not discuss, its 
58‐year‐old decision in  Matter of  T‐, 6  I. &  N.  Dec. 638 (BIA 
1955).  A  lawful  permanent  resident  of  the  United  States 
boarded  a  ship  for  Germany,  but  was  not  permitted  to  de‐
bark there because, as he was checking his travel documents 
preparatory to debarking, a gust of wind swept them out of 
his  hands  and  into  the  water.  No  other  foreign  country 
would let him debark either. So back he came to the United 
States,  never  having  left  the  ship,  and  the  Board  held  that 
this was not a new entry because he had not been admitted 
to  any  foreign  country.  He  had  entered  German  territorial 
waters, and to that extent the case is comparable to the pre‐
sent  one. At the time, however, the immigration statute  de‐
fined “entry” as (so far as related to the case) coming from “a 
foreign  port,”  8  U.S.C.  §  1101(a)(13)  (repealed  in  1996),  and 
the Board thought that since the alien had been “refused en‐
try  at  foreign  ports”  he  had  not  entered  the  United  States 
from  a  foreign  port.  6  I.  &  N.  Dec.  at  640.  The  ship  had 
docked  at  the  port,  but  he  had  not  entered  the  port  and  so 
No. 12‐3611                                                           5 


could  not  come  from  it.  The  definition  of  “entry”  has  been 
repealed, yet the Board has failed to explain why Matter of T, 
which  turned  on  the  meaning  of  “entry,”  nevertheless  con‐
trols Margulis’s case. 
    There  is  a  further  wrinkle.  Margulis’s  abortive  visit  to 
Canada  was  not  his  first  departure  from  the  United  States. 
Twice  before  he  had  traveled  to  Canada  without  incident, 
and he had also traveled to Venezuela without incident. All 
three  trips  had  occurred  after  he  had  become  deportable. 
Had  the  immigration  authorities  been  on  their  toes,  they 
would  upon  his  return  from  one  or  another  of  these  trips 
have placed him in proceedings to determine his admissibil‐
ity, and he would have sought the waiver he sought unsuc‐
cessfully in this case; for on all three occasions he had been 
allowed  to  “enter”  the  foreign  country,  and  thus  when  he 
came  back  to  the  United  States  he  was  uncontroversially  a 
returning  alien  eligible  for  the  waiver.  In  Matter  of  Sanchez, 
17 I. & N. Dec. 218, 223 (BIA 1980), the Board had held, quot‐
ing Matter of Tanori, 15 I. & N. Dec. 566, 568 (BIA 1976), that 
“a waiver of the ground of inadmissibility may be granted in 
a deportation proceeding when, at the time of the alien’s last 
entry,  he  was  inadmissible  because  of  the same facts which 
form the basis of his deportability.” That describes this case. 
   The  Board  mentioned  the  Sanchez  case  in  its  opinion 
denying  Margulis’s  motion  for  reconsideration  of  its  earlier 
decision,  but  said  that  a  regulation  promulgated  by  the  At‐
torney  General  had  overruled  Sanchez  so  far  as  “nunc  pro 
tunc”  waivers  of  inadmissibility  were  concerned.  (“Nunc 
pro tunc” is Latin for “now for then”; in law it means allow‐
ing  retroactive  correction  of  errors.  INS  v.  St.  Cyr,  533  U.S. 
289, 294 n. 3 (2001); Gonzalez‐Balderas v. Holder, 597 F.3d 869, 
6                                                       No. 12‐3611 


870 (7th Cir. 2010).) The regulation provides, so far as bears 
on  this  case,  that  an  application  for  adjustment  of  status 
“shall be the sole method of requesting the exercise of discre‐
tion under...[a list of sections of the immigration statute that 
includes section 212(h)], as they relate to the inadmissibility 
of an alien in the United States.” 8 C.F.R. § 1245.1(f). 
    The  Board’s  reliance  on  this  regulation  is  very  strange, 
since  materially  identical  language  has  appeared  in  regula‐
tions  since  at  least  1964,  see  29  Fed.  Reg.  11493  (Aug.  11, 
1964)—more  than  fifteen  years  before  the  Sanchez  decision, 
and  before  other  decisions  as  well  in  which  the  Board  has 
deemed  applicants  eligible  for  nunc  pro  tunc  relief  under 
section  212(h).  See  Lawal  v.  U.S.  Attorney  General,  710  F.3d 
1288,  1292–93  and  n.  7  (11th  Cir.  2013)  (per  curiam).  When 
relief is granted nunc pro tunc, it dates back to when the al‐
ien  returned  from  a  foreign  trip,  at  which  time  he  would 
have  been  placed  in  admissibility  proceedings,  as  opposed 
to  being  admitted  into  the  United  States  and  placed  in  re‐
moval proceedings. That would have been Margulis’s situa‐
tion  had  he  been  “caught”  returning  from  one  of  his  previ‐
ous  foreign  trips  and  placed  in  admissibility  proceedings. 
Sanchez  would  entitle  him  to  seek  in  his  current  removal 
proceeding the waiver of inadmissibility that he could have 
sought in an admissibility proceeding upon return from one 
of those earlier trips. 
     The  Board  can  reexamine,  and  if  it  wants  overrule,  a 
precedent, but it didn’t do that in this case. It ignored it. This 
is  not  permissible.  An  agency  must  give  reasons  for  aban‐
doning  a  precedent.  National  Cable  &  Telecommunications 
Ass’n v. Brand X Internet Services, 545 U.S. 967, 981–82 (2005); 
No. 12‐3611                                                             7 


Motor Vehicle Mfrs. Ass’n v. State Farm Mutual Automobile Ins. 
Co., 463 U.S. 29, 42 (1983). 
     The Board cited our decision in Klementanovsky v. Gonza‐
les,  supra,  for  the  proposition  that  “because  [Margulis]  is 
properly  charged  as  a  deportable  alien  rather  than  an  alien 
seeking admission, he is not eligible for a waiver of inadmis‐
sibility nunc pro tunc under section 212(h).” This is a throw‐
back  to  the  Board’s  discussion  of  “entry.”  Not  having  “de‐
parted” from the United States (in the Board’s view), Margu‐
lis  could  not  be  “admitted”  to  the  United  States  and  there‐
fore could not ask for the waiver. But Klementanovsky is not 
about nunc pro tunc, and though it does note that “a waiver 
of  inadmissibility  under  §  212(h)  may  be  granted  nunc  pro 
tunc  to  retroactively  cure  grounds  of  inadmissibility  at  the 
time of entry,” 501 F.3d at 790, Klementanovsky himself had 
not,  so  far  as  appears,  ever  left  the  United  States  after  first 
entering it. He was not claiming to be a returning alien. The 
citation  of  the  case  by  the  Board  is  incomprehensible,  and 
the  government’s  argument  in  its  brief  that  Klementanovsky 
displaces Sanchez is nonsense. 
   The Board  has  not  provided a rational  basis for  its  deci‐
sion.  The  petition  for  review  is  therefore  granted  and  the 
case returned to the Board for further proceedings. 
   But  we  should  note  that  our  reference  to  “further  pro‐
ceedings” is of more than ordinary importance. Our grant of 
the  petition  for  review  is  not  a  ruling  that  the  petitioner  is 
entitled  to  the  waiver  that  he’s  seeking.  That  remains  to  be 
seen. After the case was argued to us, the Board, in Matter of 
Rivas,  26  I.  &  N.  Dec.  130  (BIA  2013),  overruled  Sanchez, 
holding  that  “granting  a  [212(h)]  waiver  nunc  pro  tunc 
would  violate  the  plain  language  of  the  statute  and  the  in‐
8                                                       No. 12‐3611 


tent of Congress.” Id. at 134. As the overruling was based on 
a  statutory  interpretation,  there  may  be  room  for  argument 
to  a  reviewing  court  that  the  Rivas  decision  is  erroneous. 
There  is  also  the  unanswered  question  whether  the  Board 
would or should apply the decision retroactively. These are 
matters  for  the  Board  to  decide  in  the  first  instance  on  re‐
mand. 
     Moreover,  although  the  Board  did  not  explain  the  basis 
for its ruling that the petitioner had not “departed” from the 
United States and therefore had not been seeking admission 
to  this  country  (a  prequisite  to  waiver)  when  he  returned 
from  his  blink‐of‐the‐eye  visit  to  Canada,  there  may  be  an 
explanation that the Board could offer. We noted that when 
Congress  eliminated  “entry”  it  left  untouched  a  regulation 
that defined “depart” broadly enough to encompass Margu‐
lis’s  abortive  trip  to  Canada.  But  the  statute  did  more  than 
just eliminate entry; it substituted admission. So now a peti‐
tioner  in  Margulis’s  situation,  re‐entering  the  United  States 
when  before  departing  he  had  committed  a  crime  that  had 
made him deportable, must to qualify for the waiver obtain 
“admission”  to  the  United  States,  defined  as  “lawful  en‐
try … after  inspection  and  authorization  by  an  immigration 
officer.” 8 U.S.C. § 1101(a)(13)(A); see id., § 1101(a)(13)(C)(v). 
The  immigration  officers  did  not  treat  Margulis  as  a  lawful 
entrant,  for  they  placed  him  immediately  in  removal  pro‐
ceedings—which is to say they deemed him already present 
in the United States, since if they had thought he was seek‐
ing admission they would have placed him in admissibility 
proceedings rather than in removal proceedings. He had de‐
parted from the United States, but by not qualifying for ad‐
mission was deemed ineligible for a waiver that was condi‐
tioned on his returning as a lawful entrant. 
No. 12‐3611                                                            9 


    In  re  R‐D‐,  24  I.  &  N.  Dec.  221  (BIA  2007),  supports  this 
approach,  but  only  in  dictum.  The  Board’s  opinion  in  this 
case cites R‐D‐ but prefaces the citation by “compare,” leav‐
ing unclear what weight the Board meant to give to that de‐
cision.  Whether  the  Board  meant  to  embrace  the  reasoning 
sketched above cannot be determined from its cryptic refer‐
ence to R‐D‐ and Matter of T‐. 
               PETITION FOR REVIEW GRANTED, CASE REMANDED.